 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers,Local 571andLayne-Western Company.Case No. 17-CC-127. September 20,1961DECISION AND ORDEROn February 23,1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, dismissing thecomplaint in its entirety, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report together with sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner gat thehearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in the exceptions filed by the General Counseland Charging Party to the conclusions and recommendations of theTrial Examiner.'The relevant findings of fact made by the TrialExaminer are adopted only insofar as consistent with our Decisionherein.1.The Trial Examiner construed the commerce phraseology addedto Section 8 (b) (4) by the 1959 amendments to the Act to require thatspecific commerce facts be alleged and proved with respect to thesecondary persons involved.He stated that such proof was necessaryin order to spell out a substantive violation of Section 8(b) (4), evenwhere, as here, the primary employer admittedly is engaged in com-merce within the meaning of the Act.As he found that the GeneralCounsel had failed to prove commerce facts with respect to the second-ary persons, the TrialExaminerrecommended that the complaint bedismissed.For the reasons stated in the decision inSkeetMetalWorkers International Association, Local Union No. 299, AFL-CIOet al. (S. M. Kisner, et al., d/b/a S. M. Kisner and Sons),'we disagreewith the Trial Examiner's construction of the commerce phrase-ology appearing in Section 8(b) (4), and we find that Paulson, Hani-ghen, and Rocco-Ferrera, the secondarypersonsherein, were "engagedin commerce or in an industry affecting commerce" within the mean-ing of Section 8 (b) (4).Therefore, we shall consider the case on themerits.i In view of the Board's disposition of the jurisdictional issue in this case, the ChargingParty's motion to reopen the record for the purpose of showing that the secondary em-ployers are engaged in commerce is hereby denied.3 131 NLRB 1196.-133 NLRB No. 27. INT'L UNION OF OPERATING ENGINEERS, LOCAL 5712092. In the Intermediate Report, the Trial Examiner has set forththe pertinent facts with regard to the incidents 'at the sewer projectand the warehouse project.On these facts, we find that agents of theRespondent Union threatened, coerced, and restrained secondary Em-ployers Paulson and Rocco-Ferrera within the meaning of Section8 (b) (4) (ii) of the Act.'The complaint also alleges that Local 571 further threatened, re-strained, and coerced persons engaged in commerce or in an industryaffecting commerce by the letter Local 571 sent to all contractors inthe Omaha area on October 26,1960, purporting to inform them of thefacts of Local 571's dispute with Layne-Western.The letter statedthat Layne-Western had no signed collective-bargaining agreementwith Local 571, and had refused to pay the union scale and conditionsto employees within the jurisdiction of Local 571.The letter went onto say that these facts were presented for "the purpose of informationonly . . .", and concluded with the statement : "The presence of Layne-Western Company on any job will create legal and economic problemsfor the members of our Union." As we do not find that this letterthreatened, restrained or coerced any person within the meaning ofSection 8(b) (4) (ii) of the Act, we shall dismiss this allegation ofthe complaint.3.The complaint alleges that the conduct of Local 571 was for thepurpose not only of requiring secondary persons to cease doing busi-ness with Layne-Western, but was also for the purpose of requiringLayne-Western to recognize Local 571 as the bargaining agent ofLayne-Western's employees despite the fact that Local 571 was notcertified as such bargaining agent.The Trial Examiner made no find-ing with respect to the latter alleged objective.However, it is clearfrom the record that Local 571 was not and is not the certified bargain-ing agent of Layne-Western's employees, and that although Local 571and Layne-Western may have had past oral agreements concerningworking conditions on certain jobs, Layne-Western never signed awritten agreement recognizing Local 571 as the bargaining agent ofLayne-Western's employees.Furthermore, the statements of theunion agents to Layne-Western representatives at the sewer and ware-house projects clearly reveal that one of the main purposes of theUnion's conduct was to compel Layne-Western to bargain with Local571 as representative of Layne-Western's employees, despite the factthat Local 571 was not certified as such bargaining agent.Accord-ingly, we find that the conduct of Local 571 was also for the purposeof requiring Layne-Western to recognize Local 571 as bargainingagent for its employees.8 EnterpriseAssociation,Local658,United Association of Journeymen and Apprenticesof thePlumbing and Pipe!itting Industry of the UnitedStatesand Canada,AFL-CIO,129 NLRB 555.624067-62-vol.133-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 571 set forth above and in the IntermediateReport, occurring in connection with the operations of Layne-WesternCompany as set forth in section I of the Intermediate. Report, have aclose, intimate, and substantial relation to trade, traffic, and commei ceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Local 571 has engaged in certain unfair laborpractices by threatening, coercing, and restraining secondary personsfor proscribed objects, we shall order it to cease and desist therefromand to take certain affirmative action which the Board finds is neces-sary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Layne-Western Company is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Paulson Construction Company and Rocco-Ferrera & Co., Inc.,are engagedin commerce or in an industry affecting commerce withinthe meaning of Section 8(b) (4) of the Act.3.International Union of Operating Engineers, Local 571, is a labororganization within the meaning of Section 2(5) of the Act.4.By threatening, coercing, and restraining Paulson and Rocco-Ferrera, with the objects of forcing or requiring Paulson and Rocco-Ferrera toceasedoing business with Layne-Western, and forcing orrequiring Layne-Western to recognize or bargain with Local 571 inthe absence of a certification of Local 571 as the bargaining repre-sentative of Layne-Western's employees, Local 571 has engaged in un-fair labor practices within the meaning of Section 8(b) (4) (ii) (B)of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon,the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,InternationalUnion of Operating Engineers,Local 571, its agents,officers, succes-sors, and assigns,shall :1.Cease and desist fromthreatening, coercing,or restraining Paul-son Construction Company and Rocco-Ferrera'&Co., Inc., or anyother person engaged in commerce or in an industry affecting coin- INT'L UNION OF OPERATING ENGINEERS, LOCAL 571211merce except Layne-Western Company, where an object thereof is toforce or require Paulson, Rocco-Ferrera, or any other persons, tocease doing business with Layne-Western Colnpany, or to force Layne-Western Company to recognize or bargain with Local 571 in the ab-sence of a certification of Local 571 as a bargaining representative ofthe employees of Layne-Western Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent Union's business offices and meetinghalls, copies of the notice attached hereto marked "Appendix."'Copies of said notice, to be furnished by the Regional Director for theSeventeenth Region, shall, after being duly signed by the authorizedrepresentative of the Respondent Union, be posted by the RespondentUnion immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to the RegionalDirector, Seventeenth Region, for posting, Paulson, Rocco-Ferrera,and Layne-Western willing, at all locations where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Decision and Order, whatsteps the Respondents have taken to comply herewith.4 In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 571, AND TO ALL EMPLOYEES OF PAULSONCONSTRUCTION Co.; Rocco-FERRERA AND CO., INC.; AND LAYNE-WESTERN COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT threaten, coerce, or restrain Paulson ConstructionCo., Rocco-Ferrera and Co., Inc., or any other person engagedin commerce or in an industry affecting commerce except Layne-Western Company, where an object thereof is forcing or requiringPaulson Construction Co., Rocco-Ferrera and Co., Inc., or anyother person, to cease doing business with Layne-Western Com- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany or forcing or requiring Layne-Western Company to recog-nize or bargain with us in the absence of a certification as thebargaining representative of employees of Layne-WesternCompany.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 5571,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA chargehavingbeen filed and duly served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLaborRelations Board,and an answer havingbeen filed byInternational Union ofOperating Engineers,Local 571,herein called the RespondentUnion,a hearing in-volving allegationsof unfair labor practices in violation of Section 8(b) (4) (ii) (B)of the National LaborRelations Act, as amended,was held in Omaha,Nebraska,on January 9, 1961, before theduly designated Trial Examiner.At thehearing all parties were representedby counseland were affordedfull op-portunityto present evidence pertinent to the issues,to argueorally,and to filebriefs.Briefs have beenreceivedfrom all parties.Disposition of the Respondent'smotion to dismiss, upon which ruling was re-served at the hearing, is made by the following findings, conclusions,and recom-mendations.Uponthe recordthusmade, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS CONCERNEDLayne-Western Company,the Charging Party herein,is conceded by both GeneralCounsel and the Respondent to be'the "primary employer"involved in this proceeding.That is to say, the basic dispute concerns only Local 571 and Layne-Western.Layne-Western is a Delaware corporation,with principal place of business inKansasCity,Missouri.It is engaged in the manufacture and servicing of well pumpequipment and allied products,and in such services as drilling deep water wells,making exploration borings, and boring holes for foundations of structures.Italsomaintains an office and place of business in Omaha, Nebraska,and performsservices in various States. It annually receives supplies and materials across Statelines valued at more than$50,000; annually ships products across State lines valuedatmore than$50,000;and in various States of the United States performs servicesvalued at more than $50,000.It is conceded and found that Layne-Western in engaged in commerce within themeaning of the Act.It follows, from Board policy and commerce standards, thatthe Board has jurisdiction.In addition to Layne-Western the complaint names three other employers asbeing involved.These three,actually secondary employers although not so termedin the complaint,are Paulson Construction Company, a general contractor; Hani-ghen Construction Company,a subcontractor;and Rocco-Ferrera & Co.,Inc., ageneral contractor.Although thecomplaint alleges that the Respondent violated certain provisionsof theAct by "threatening"these three employers,and asserts the conclusion thatall three are"persons engaged in commerce or in an industry affecting commerce,"itcontains no allegation of commerce facts from which,even if proven,the assertedconclusion might follow.The record itself provides no facts, upon which,althoughnot alleged,the conclusion might reasonably rest.There is evidence that Layne-Western,admittedly engaged in commerce and theemployer with whom the Union is in dispute,was hired by at least two of the con-tractors above named to dig certain holes for them in Omaha.At the material time INT'L UNION OF OPERATING ENGINEERS, LOCAL 571213itwas actually drilling a hole in a construction site, under contract with subcontractorHanighen who in turn was under contract with contractor Paulson who in turn wasunder contract with someone else to build a warehouse.There is no evidence thatanyone at this construction job except Layne-Western is engaged in commerce.There is no evidence as to the amount of money involved in any one of the variouscontracts and subcontracts, or as to the probable value or use of the warehouse ifand when completed.The Trial Examiner is not aware that a mere hole in theground, or the digging of it, is sufficient to hold that anyone in its vicinity is a"person engaged in commerce or in an industry affecting commerce."Also at the same time Layne-Western was awarded a contract, which it neverperformed, by Rocco-Ferrera (which in turn was apparently under contract to con-struct a sewer for the city of Omaha) to drill some twenty-five 20-foot holes at anapproximate cost of $1.25 per foot.There is no evidence that Rocco-Ferrera is en-gaged in commerce. The Trial Examiner hesitates to infer that a sewer, even that ofOmaha, is an instrumentality of "trade, traffic, commerce, transportation, or com-munication among the several States."'Even if Layne-Western had performedunder and completed the contract, it appears that Rocco-Ferrera's investment in aninterstate enterprise would have been less than $1,000, an amount hardly enough toplace it in commerce even by tenuous association.The Trial Examiner is not aware that the Board is prepared to hold that anyonewho temporarily employs the services of a concern engaged in commerce (say anindividual purchasing a ticket from the Pennsylvania Railroad to be transportedfrom Washington to New York) is thereby and automatically "engaged in commerceor in an industry affecting commerce."In short, there is no evidence in the record enabling the Trial Examiner to deter-mine whether any or all ,of these three employers: Paulson, Hanighen, or Rocco-Ferrera, are in engaged in commerce.The ultimate effect of this state of the record,as the Trial Examiner views it, is set out in a later section of this report.To avoidremand, however, in the event the Board takes a different view of the commerceissue, the findings as to material events will be made.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, Local 571, is a labor organizationwithin the meaning of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Theevents in issueIn substance, General Counsel contends that the Respondent, by certain conductof its agents, in October 1960, unlawfully threatened and coerced contractors Paul-son,Hanighen,and Rocco-Ferrera, objects of such conduct being: (1) to forcethese contractors to cease doing business with Layne-Western, and (2) to forceLayne-Western to recognize and bargain with it, although it had not been withinthe material period certified by the Board as the representative of Layne-Western'semployees.Two Omaha construction projects are involved: a warehouse and a sewer.Credible evidence establishes the following as to each of these projects:The sewer project:On October 22 Rocco-Ferrera engaged Layne-Western to drillabout 25 holes.To comply with such contract Layne-Western brought to Omahaan auger machine, the one piece of equipment which was to be used by that Company.Before it was delivered to the job, however, on October 24 Union Agent Goebelvisited the sewer project and after learning from Project Manager Smith of Rocco-Ferrera that a contract had been awarded Layne-Western, asked if he knew that thelatterfirm wasnonunion.Smith replied that he did not know that.Goebelthen told him that Layne-Western had no contract with the Union, was payingwages below union scale, and that for these reasons the Union did not want thatCompany on the job. Smith offered to have his own men (Rocco-Ferrera havinga contract with the Union) operate the Layne-Western equipment, but Goebel saidthat the Union would not furnish men for this purpose. Smith declared that, havingentered into the contract, Layne-Western would perform the service.Upon thisdeclarationGoebel stated that if this occurred, the Union would strike the sewerproject itself.Later the same day Smith cancelled the contract with Layne-Western,and this employer did not work on the project.The warehouse project:As noted above, at this project General Contractor Paul-son was building a warehouse.Hanighen was a subcontractor.Hanighen engagedLayne-Western to drill a well on thesite,and on October 21 employees of the latterIThe quotationsare from Section 2(6) ofthe Act. 214DECISIONS OF NATIONAL LABORRELATIONS BOARDconcern were performingwork.On that date Orville Metzler,an agent of theRespondent Union, came to the site.When he was unsuccessful in persuadingLayne's two employees to cease work, Metzler told Paulson's general superintendent,Mike Paulson,that unless Layne-Western were removed from the job the Unionwould shut him(Paulson)down.Later in the day Union Agent Goebel toldPaulson that while the Union would not "strike him" then,he must not hire Layne-Western again or there would be trouble.Goebel also told Layne-Western's FieldSuperintendent,Ralph Dyas,that the Union would shut his employer down if it didnot get a contract signed.Thereafter the Union sent a letter to contractors in the Omaha area,no one ofwhom is established by the record to be engaged in commerce within the meaningof the Act,advising them that"the presence of Layne-Western Company on anyjob will create legal and economic problems for the members of our Union."B.ConclusionsIn pertinent summary the foregoing findings of fact are established by the recordand are urged by General Counsel as supporting the allegations of the complaintthat by such conduct the Respondent Union"threatened, coerced,or restrained"Paulson,Hanighen,Rocco-Ferrera,"and other persons...engaged in commerceor in an industry affecting commerce,"to cease doing business with Layne-Western,and for an unlawful object-forcing Layne-Western to"recognize or bargain"with it.The Trial Examiner believes it unnecessary here to draw hypothetical conclusionsin view of his recommendation of dismissal on commerce grounds.,In section 1, above, it has been noted that there is no evidence of a factual natureor in monetary terms regarding the extent,if any, that Paulson,Hanighen,or Rocco-Ferrera are engaged in commerce.There being no facts, the Trial Examinerbelieves there is no foundation for commerce conclusions.And such conclusionsmust be made,in the opinion of the Trial Examiner,if violation of the section in-voked is to be found.Section 8(b) (4) (ii)states in no ambiguous language:to threaten,coerce,or restrain any personengaged in commerce or in anindustry affecting commerce. . . .[Emphasis supplied.]Some 2,000 years ago a reputable Greek2noted that there is no authority exceptfacts,that facts are to be obtained from accurate observation,and conclusions areto be drawn only from facts.It is a bit out of order, it seems to the Trial Examiner,for him to overrule this ancient logic.There being no facts visible in the record,the Trial Examiner declines to drawthe conclusion that any of the named employers-except the primary employer-are engaged in commerce or in an industry affecting commerce.For this reason it will be recommended that the complaint in its entirety bedismissed.[Recommendations omitted from publication.]2Hippocrates.Mary Feifer,d/b/a American Feed Company and Merchandis-ing and Distribution Employees Union Local 210, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Ind.andArthur Faison.Case No. 2-CE-4.September 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceedings,finding thatthe Respondents had not engaged in unfair labor practices, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.133 NLRB No. 23.